J-S09011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BASIL JOHNSON                              :
                                               :
                       Appellant               :   No. 1627 EDA 2021

          Appeal from the Judgment of Sentence Entered July 21, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0007094-2019


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                 FILED JUNE 1, 2022

        Basil Johnson appeals from the judgment of sentence, imposed in the

Court of Common Pleas of Philadelphia County, after he entered an open guilty

plea to possession of firearm prohibited1 and receiving stolen property

(“RSP”).2 On appeal, Johnson challenges the trial court’s denial of his pre-

sentence motion to withdraw his plea. We affirm.

        The following facts were presented as the basis for Johnson’s plea:

        [O]n September 15, 2019, [at] approximately 8:15 p.m.,
        Philadelphia police were in the area of Broad and Olney Streets []
        in the city and county of Philadelphia. They [saw Johnson] lift up
        his shirt and s[aw] what appeared to be the handle of a gun. They
        came back to the area, exited their vehicle, and [Johnson] then
        fled. During that pursuit[,] they observed [Johnson] discard the
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 6105(a)(1).

2   Id. at 3925(a).
J-S09011-22


        firearm into a nearby bush. [Johnson] was later apprehended.
        That firearm was recovered. A check was done on that firearm.
        It was reported stolen under D.C. 1608016978. The owner of that
        firearm does not know [Johnson and] did not give him permission
        to have it. [Johnson] does have a previous conviction for
        intimidation of a witness, which does make him ineligible[] to
        carry a firearm.

N.T. Guilty Plea Hearing, 11/17/20, at 6-7.

        In addition to the above offenses, Johnson was charged with possessing

a firearm without a license, carrying a firearm in public on the streets of

Philadelphia, and possession of a controlled substance.      In exchange for

Johnson’s guilty plea, the Commonwealth agreed to nolle prosse those

charges and consented to Johnson’s release with sign-on bail and direct

supervision pending sentencing.3

        Johnson entered his plea on November 17, 2020, after which the court

deferred sentencing until January 29, 2021 and ordered a pre-sentence

investigation (“PSI”). At Johnson’s request, sentencing was again deferred

until February 26, 2021, on which date the matter was continued due to a

court closure.      On May 25, 2021, the court granted another defense

continuance and scheduled sentencing for June 25, 2021.     On May 27, 2021,

Johnson was arrested and incarcerated on a charge of aggravated harassment

that arose during his prior incarceration. At the June 25, 2021 hearing date,

counsel orally moved to withdraw Johnson’s guilty plea.          At the court’s

direction, counsel filed a written motion later that same day.


____________________________________________


3   Johnson was, in fact, released pending sentencing.

                                           -2-
J-S09011-22



     On July 8, 2021, the court held a hearing on Johnson’s motion, at which

time Johnson asserted his innocence and argued that he had misunderstood

the terms of his plea agreement. Johnson testified as follows:

     THE DEFENDANT: Okay. My case was ready. I got arrested
     September 15th of 2019 and everything was ready by February
     2020, February 6th. I believe you had a jury trial. And then
     February 24th the officer—the arresting officer didn’t show up and
     March came with the pandemic. The Court—everything got shut[
     ]down. I was in jail for 14 months and everything was ready, but
     the pandemic affected everybody. And November 16th you said
     another 30 days and I’m going to give you the ruling for the
     [suppression] motion, and I wasn’t trying to hear nothing. They
     were trying to tell me that this is not over.

     He was saying at first I don’t want to leave, the violence, guns,
     but then with a guilty verdict you were willing to let me go without
     any house arrest, any restrictions. I come back, you plead guilty,
     you go. I don’t know that this is still going on. I’m thinking, okay,
     I’m getting time served or whatever. And then I came to the
     conclusion, I told my lawyer, I said, I don’t think an innocent man
     regardless of the situation, but I’m already on the street and I’m
     coming to this, I don’t think an innocent man should ever plead
     guilty under no circumstances. That’s why I wanted to recant my
     guilty plea. I was under the impression, oh, well, we’re going to
     take the motion off the table, you plead guilty, you go.

     I didn’t know this was still going to be going on. I was home. I
     was working for seven months, seven months straight. I wasn’t
     doing anything wrong. No rearrest, no police contact, nothing, no
     dirty urines. I’m employed. Everything. I was out there doing
     everything I was supposed to do. He’s texting me court dates I
     had to come this day. I’m thinking that this is like time served,
     you’re done. I didn’t know if he would let me go. He was saying
     something about, no, it's too risky, he had a firearm and I’m just
     scared of the public’s safety and everything else.

     [DEFENSE COUNSEL]: You’re talking about the DA?

     THE DEFENDANT: Yeah, the DA. Once he got that verdict, okay,
     lift the house arrest, let’s go. I thought, okay, well, let him go, he
     was free. I didn’t know if I was pleading guilty to continue. I
     thought if I plead guilty then it was over, but then I’m like I don’t

                                     -3-
J-S09011-22


      want to plead guilty even if it is time served or anything because
      I’m innocent. I’m an innocent man. So I don’t believe that I
      should have pled guilty in the first place.

N.T. Motion to Withdraw Hearing, 7/8/21, at 9-11.

      The court denied Johnson’s motion and, on July 21, 2021, sentenced

him to 5 to 12 years’ incarceration for possession of firearm prohibited, with

a concurrent 5-year term of probation for RSP. Johnson filed a timely notice

of appeal, followed by a court-ordered Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal.

      On appeal, Johnson claims that the court erred in denying his motion to

withdraw his plea because he professed his innocence, the Commonwealth

would not suffer prejudice as a result of withdrawal, and justice and fairness

demanded withdrawal.       He further asserts that his plea was involuntary

because (1) he had been incarcerated for an extended period under COVID-

19 restrictions and the Commonwealth told him he could only be released if

he pled guilty and (2) he did not understand that he would be sentenced at a

later date because the Commonwealth told him he would be released

immediately if he pled guilty.    See Brief of Appellant, at 3-4.     Johnson is

entitled to no relief.

      The decision to grant or deny a motion to withdraw a guilty plea
      rests within the trial court’s discretion, and we will not disturb the
      court’s decision on such motion unless the court abused that
      discretion. Commonwealth v. Miller, 748 A.2d 733, 735 (Pa.
      Super. 2000). An abuse of discretion is not a mere error in
      judgment but, rather, involves bias, ill will, partiality, prejudice,
      manifest unreasonableness, and/or misapplication of law.
      Commonwealth v. King, 990 A.2d 1172, 1180 (Pa. Super.
      2010). By contrast, a proper exercise of discretion conforms to

                                      -4-
J-S09011-22


      the law and is based on the facts of record. Commonwealth v.
      West, 937 A.2d 516, 521 (Pa. Super. 2007).

Commonwealth v. Gordy, 73 A.3d 620, 624 (Pa. Super. 2013).

      A motion to withdraw a guilty plea prior to sentencing is governed by

Pennsylvania Rule of Criminal Procedure 591, which, in pertinent part,

provides that “[a]t any time before the imposition of sentence, the court may,

in its discretion, permit, upon motion of the defendant, or direct, sua sponte,

the withdrawal of a plea of guilty or nolo contendere and the substitution of a

plea of not guilty.” Pa.R.Crim.P. 591(A).

      [T]here is no absolute right to withdraw a guilty plea; trial courts
      have discretion in determining whether a withdrawal request will
      be granted; such discretion is to be administered liberally in favor
      of the accused; and any demonstration by a defendant of a fair-
      and-just reason will suffice to support a grant, unless withdrawal
      would work substantial prejudice to the Commonwealth.

Commonwealth v. Carrasquillo, 115 A.3d 1284, 1291-92 (Pa. 2015).

      This Court has summarized the law on pre-sentence motions to

withdraw guilty pleas as follows:

      The Carrasquillo Court, breaking with prior precedent, held that
      a bare assertion of innocence is no longer a fair and just reason
      permitting a pre-sentence withdrawal of a guilty plea. Instead, “a
      defendant’s innocence claim must be at least plausible to
      demonstrate, in and of itself, a fair and just reason for
      presentence withdrawal of a plea.” [Id.] at 1292. Our High Court
      outlined that the correct inquiry “on consideration of such a
      withdrawal motion is whether the accused has made some
      colorable demonstration, under the circumstances, such that
      permitting withdrawal of the plea would promote fairness and
      justice.” Id. In that decision, our Supreme Court ruled that the
      defendant had not offered a plausible innocence claim given that
      it was rather bizarre—a “devil made me to it” claim of innocence—
      and since the innocence claim was offered just prior to sentencing.



                                     -5-
J-S09011-22


      Id. See also Commonwealth v. Hvizda,[ 116 A.3d 1103 (Pa.
      2015)] (companion case to Carrasquillo).

Commonwealth v. Baez, 169 A.3d 35, 39-40 (Pa. Super. 2017).
    Thus,

      the Carrasquillo Court clearly established that trial courts have
      the discretion to assess the plausibility of claims of innocence.
      Consistent with the well-established standards governing trial
      court discretion, it is important that appellate courts honor trial
      courts’ discretion in these matters, as trial courts are in the unique
      position to assess the credibility of claims of innocence and
      measure, under the circumstances, whether defendants have
      made sincere and colorable claims that permitting withdrawal of
      their pleas would promote fairness and justice.

Commonwealth v. Norton, 201 A.3d 112, 121 (Pa. 2019).

      Here, the trial court did not abuse its discretion in concluding that

Johnson’s “cursory assertion of innocence is . . . clearly dubious and merits no

relief.” Trial Court Opinion, 9/24/21, at 7. Johnson waited for over seven

months after entering his guilty plea to move to withdraw and he did so on

the date scheduled for sentencing. In seeking to withdraw, Johnson made no

specific, colorable demonstration that the withdrawal of his plea would

promote fairness and justice; rather, he presented nothing more than a bare

assertion of innocence. Cf. Commonwealth v. Islas, 156 A.3d 1185, 1191

(Pa. Super. 2017) (withdrawal appropriate where defendant testified: he did

not engage in charged conduct; he maintained his innocence when

interviewed by law enforcement; had the conduct occurred as alleged, it would

have been witnessed by other people at the time; victim had motive to

fabricate charges; victim had delayed in reporting first incident; and defendant




                                      -6-
J-S09011-22



was of good character, had no criminal record, and had never received similar

complaint in the many years he had been working in the field).

      Moreover, Johnson’s claim that he “misunderstood” the terms of his plea

agreement is belied by the record. As the trial court notes in its opinion:

      Here, the record plainly contradicts [Johnson’s] claim that his
      pleas were involuntary/unknowing because he believed he was
      pleading guilty in exchange for a sentence of time[ ]served and
      no further incarceration. [Johnson] affirmed during his plea
      colloquy that he understood the charges to which he was pleading
      guilty; understood his right to a jury trial; understood that he was
      presumed innocent; understood that the Commonwealth bore the
      burden of proving its case beyond a reasonable doubt; and
      understood that after pleading guilty he could potentially
      be sentenced to a maximum term of thirty (30) years'
      incarceration. [Johnson] also confirmed that he reviewed and
      executed a written plea colloquy form with his counsel. After the
      colloquy and recitation of facts, this Court accepted [Johnson’s]
      pleas, ordered a [PSI], and deferred [Johnson’s] sentencing until
      January 29, 2021. The district attorney then advised the court
      that the Commonwealth consented to [Johnson’s] release “on
      sign-on bail” pending his sentence. This court specifically advised
      [Johnson] that “we will see you[,] Mr. Johnson[,] on January
      29th.”

      [Johnson] received the benefit of his plea deal and was released
      on bail pending his sentencing hearing, which was continued
      several times but ultimately scheduled for June 25, 2021. By
      then, seven (7) months after pleading guilty and being released
      on bail, [Johnson] had been arrested and incarcerated on charges
      of aggravated harassment, and he filed a motion to withdraw his
      guilty pleas in this case.

      The transcripts contain no statements from the Commonwealth,
      the court, or defense counsel that remotely support [Johnson’s]
      purported understanding of his plea deal. The record[,] rather[,]
      reflects that[,] in exchange for [Johnson’s] guilty pleas, the
      Commonwealth agreed (1) to nolle prosse multiple charges; and
      (2) to consent to [Johnson’s] release from prison with sign-on bail
      and direct supervision pending sentence. The record also
      confirms [Johnson’s] understanding that he faced a

                                     -7-
J-S09011-22


      maximum potential sentence of thirty (30) years’
      incarceration in exchange for pleading guilty, and that his
      sentencing would be deferred pending the [PSI].
      Accordingly, [Johnson’s] alleged belief that he would face no
      further sentence in exchange for pleading guilty simply lacks
      credibility and merits no relief.

Trial Court Opinion, 9/24/21, at 5-6 (unnecessary capitalization and citations

to record omitted; emphasis added). The record fully supports the trial court’s

findings.   See N.T. Guilty Plea Hearing, 11/17/20, at 3-9; Written Plea

Colloquy, 11/17/20.

      In sum, Johnson’s bare assertion of innocence fails to establish a fair

and just reason for pre-sentence withdrawal of his guilty plea, Carrasquillo,

supra, and his claim of a “misunderstanding” is entirely belied by the record.

Accordingly, he is entitled to no relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/01/2022




                                       -8-